DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 

Response to Amendment
The Amendments filed 7/7/2022 and 8/8/2022 have been entered. Claims 45-54 have been added. Claims 18-19, 25-26 and 39-40 have been cancelled. 15-17, 23-24, 32-33, 37-38, 41-54 remain pending in the application. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capture device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Kaplan (US Patent Application Publication 2009/0208052), referred to as Kaplan herein [previously cited]. 
Lee et al. (US Patent Application Publication 2011/0188483), referred to as Lee herein [previously cited 7/24/2017].
Hinckley et al. (US Patent Application Publication 2011/0273368), referred to as Hinckley herein [previously cited].
Karakotsios et al. (US Patent Number 8,988,556), referred to as Karakotsios herein. [previously cited 7/27/2018]
Yoon et al. (US Patent Application Publication 2010/0225580), referred to as Yoon herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15, 16, 23-24, 32, 33, 37, 41-44, 47, and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan in view of Hinckley.

Regarding claim 15, Kaplan discloses a method (Kaplan, Abstract – user interaction method),
comprising: detecting a physical
recognizing the detected physical
displaying a virtual device representative of the physicalobjects as a silhouette. The camera captures an image of the user and object, a silhouette or pattern is the virtual device), 
such that the first position of the virtual device in the image is linked to a 3D position of the physical 
responsive to detecting movement of the displayed virtual device for the first position to an area of the displayed image designated for 
However, Kaplan does not appear to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Hinckley discloses a method for activating a mobile device in a network within an interactive display (Hinckley, Abstract – interactive display for enabling communications between mobile devices. ¶0010 with ¶0032 – connected devices can command data to be sent across the communications network such as a wifi network. This interpretation of ”activating" is consistent with Applicant’s specification page 6 lines 6-21 where activation is described as recognition of the device within the network and the ability to enter commands into the network),
activating a mobile device in a network responsive to detecting movement of the displayed virtual device for the first position to an area of the designated for activation (Hinckley, ¶0038 – placing the devices close together causes network connection. ¶0039 – orientation/alignment of the devices causes network connection. ¶0056 – John and Jane’s devices can be moved to within close proximity of each other (displaced to a new area which is defined relative to the devices)).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object interaction of Kaplan, to include causing device connections when a device is positioned in an area of the image in proximity to another based on the teachings of Hinckley. The motivation for doing so would have been to reduce the time and frustration involved with connecting devices (Hinckley, ¶0003-¶0004) and to assist in selecting desired devices to interact with from among multiple devices available to connect (Hinckley, ¶0056).

Regarding claim 16, Kaplan as modified discloses the elements of claim 15 above, and further discloses wherein the sensor comprises at least an image capture device (Kaplan, Fig. 1 with ¶0018 – camera-mounted display. This element is interpreted under 35 U.S.C. 112(f) as the camera described in Applicant’s Specification Page 3 lines 17 through 18).

Regarding claim 23, Kaplan as modified discloses the elements of claim 15 above, and further discloses wherein the network further comprises at least one second device, and wherein activating further comprises an entry of a command on the display device or on at least one second device (Hinckley, ¶0038 – placing the devices close together causes network connection. ¶0039 – orientation/alignment of the devices causes network connection. ¶0056 – John and Jane’s devices can be moved to within close proximity of each other (displaced to a new area which is defined relative to the devices). In this case, the displacement is the entry of a command to cause network connection. See also ¶0008 – connection at the interactive display may require confirmation at a dialog box. Activation of connection between the devices is accomplished after connecting to the interactive display. See also ¶0051 – connections can be hypothesized and confirmed by the user via a selection command. See also Fig. 10 with ¶0055 – many devices).

Regarding claim 24, Kaplan as modified discloses the elements of claim 15 above, and further discloses wherein detecting is initiated by a preliminary detection in a wireless communication field (Hinckley, ¶0007-¶0009 – Initial connection can be with the surface. Device can be detected using short-range wireless).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object recognition of Kaplan as modified to include wireless proximity and detection based on the teachings of Hinckley. The motivation for doing so would have been to expedite object recognition by narrowing the search field with known information, thereby reducing processing time and resources. 

Regarding claim 32, Kaplan discloses a display device, coupled to a sensor configured to detect a physical 
such that the first position of the virtual device in the image is linked to a 3D position of the physicalrepresentation moves as the user does. ¶0031-¶0036 – position determination includes determination of distance and determination of current object position. Lateral and vertical movement are determined. ¶0021 – x,y,z coordinates); and
responsive to detecting movement of the displayed virtual device from the first position to an area of the displayed image designated for activation, 
However, Kaplan does not appear to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Hinckley discloses a method for activating a mobile device in a network within an interactive display (Hinckley, Abstract – interactive display for enabling communications between mobile devices. ¶0010 with ¶0032 – connected devices can command data to be sent across the communications network such as a wifi network. This interpretation of ”activating" is consistent with Applicant’s specification page 6 lines 6-21 where activation is described as recognition of the device within the network and the ability to enter commands into the network),
activating a mobile device in a network responsive to detecting movement of the displayed virtual device for the first position to an area of the designated for activation (Hinckley, ¶0038 – placing the devices close together causes network connection. ¶0039 – orientation/alignment of the devices causes network connection. ¶0056 – John and Jane’s devices can be moved to within close proximity of each other (displaced to a new area which is defined relative to the devices)).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object interaction of Kaplan, to include causing device connections when a device is positioned in an area of the image in proximity to another based on the teachings of Hinckley. The motivation for doing so would have been to reduce the time and frustration involved with connecting devices (Hinckley, ¶0003-¶0004) and to assist in selecting desired devices to interact with from among multiple devices available to connect (Hinckley, ¶0056).

Regarding claim 33, Kaplan as modified discloses the elements of claim 32 above, and further discloses wherein the sensor comprises at least one camera configured to capture at least one image (Kaplan, Fig. 1 with ¶0018 – camera-mounted display).

Regarding claim 37, Kaplan as modified discloses the elements of claim 15 above, and further discloses removing the physical mobile device from the network when the displayed virtual device moves in a second area of the image or moves away from the image according to the displacement of the physical mobile device (Hinckley, ¶0008, ¶0045, ¶0055, ¶0065 – device is disconnected when it is removed from the display. The group is remembered such that when the device is returned to the display the group is re-established).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the connection of Kaplan as modified to include disconnection upon removal based on the teachings of Hinckley. The motivation for doing so would have been to increase the flexibility of user interaction with the display (Hinckley, ¶0066). 

Regarding claim 41, Kaplan as modified discloses the elements of claim 32 above, and further discloses wherein the sensor is configured to detect the physical mobile device initiated after a preliminary detection in a wireless communication field (Hinckley, ¶0007-¶0009 – Initial connection can be with the surface. Device can be detected using short-range wireless).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object recognition of Kaplan as modified to include wireless proximity and detection based on the teachings of Hinckley. The motivation for doing so would have been to expedite object recognition by narrowing the search field with known information, thereby reducing processing time and resources. 

Regarding claim 42, Kaplan as modified discloses the elements of claim 32 above, and further discloses wherein the processor is further configured to remove the physical mobile device from the network when the displayed virtual device moves in a second area of the image or moves away from the image according to the displacement of the physical mobile device (Hinckley, ¶0008, ¶0045, ¶0055, ¶0065 – device is disconnected when it is removed from the display. The group is remembered such that when the device is returned to the display the group is re-established).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the connection of Kaplan as modified to include disconnection upon removal based on the teachings of Hinckley. The motivation for doing so would have been to increase the flexibility of user interaction with the display (Hinckley, ¶0066). 

Regarding claim 43, Kaplan discloses a system comprising: a display device; a physical 
such that the first position of the virtual device in the image is linked to a 3D position of the physical
responsive to detecting movement of the displayed virtual device from the first position to an area of the displayed image designated for activation, 
However, Kaplan does not appear to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Hinckley discloses a method for activating a mobile device in a network within an interactive display (Hinckley, Abstract – interactive display for enabling communications between mobile devices. ¶0010 with ¶0032 – connected devices can command data to be sent across the communications network such as a wifi network. This interpretation of ”activating" is consistent with Applicant’s specification page 6 lines 6-21 where activation is described as recognition of the device within the network and the ability to enter commands into the network),
activating a mobile device in a network responsive to detecting movement of the displayed virtual device for the first position to an area of the designated for activation (Hinckley, ¶0038 – placing the devices close together causes network connection. ¶0039 – orientation/alignment of the devices causes network connection. ¶0056 – John and Jane’s devices can be moved to within close proximity of each other (displaced to a new area which is defined relative to the devices)).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object interaction of Kaplan, to include causing device connections when a device is positioned in an area of the image in proximity to another based on the teachings of Hinckley. The motivation for doing so would have been to reduce the time and frustration involved with connecting devices (Hinckley, ¶0003-¶0004) and to assist in selecting desired devices to interact with from among multiple devices available to connect (Hinckley, ¶0056).

Regarding claim 44, Kaplan as modified discloses the elements of claim 43 above, and further discloses wherein the sensor comprises at least one camera configured to capture at least one image (Kaplan, Fig. 1 with ¶0018 – camera-mounted display).

Regarding claim 47, Kaplan as modified discloses the elements of claim 15 above, and further discloses comprising locating and orienting the physical mobile device in order to synthetize the virtual device (Kaplan, ¶0031 – position determination includes determination of distance. ¶0032 – lateral and vertical movement are also determined. ¶0021 – x,y,z coordinates Hinkley, ¶0039 – tracking orientation/alignment of the device. Fig. 9 with ¶0050-¶0052 – synthesizing a connection between devices).

Regarding claim 52, Kaplan as modified discloses the elements of claim 32 above, and further discloses wherein the processor is further configured to cause the display device to locate and orientate the physical mobile device in order to synthesize the virtual device (Kaplan, ¶0031 – position determination includes determination of distance. ¶0032 – lateral and vertical movement are also determined. ¶0021 – x,y,z coordinates Hinkley, ¶0039 – tracking orientation/alignment of the device. Fig. 9 with ¶0050-¶0052 – synthesizing a connection between devices).

Claims 17 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan in view of Hinckley in further view of Lee.

Regarding claim 17, Kaplan as modified discloses the elements of claim 16 above, and further discloses wherein a shape is associated with the physical mobile device, wherein detecting the physical mobile device comprises an object recognition
However, Kaplan as modified appears not to expressly disclose object recognition from shapes initiated by a detection of wireless proximity.
However, in the same field of endeavor, Lee discloses image-based interaction via menus surrounding detected objects including augmented reality (Lee, Abstract with Fig. 4 and ¶0025)
wherein detecting the mobile device comprises an object recognition from shapes, the object recognition being initiated by a detection of a wireless proximity with the mobile device and wherein said virtual device is based on said shape (Lee, ¶0028-¶0032 – recognition is performed by pre-fetching shape information for devices which are wirelessly detected, and searching for the shape in the image).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object recognition of Kaplan to include wireless proximity and shape detection based on the teachings of Lee. The motivation for doing so would have been to expedite object recognition by narrowing the search field with known information, thereby reducing processing time and resources. 

Regarding claim 38, Kaplan as modified discloses the elements of claim 32 above, and further discloses wherein a shape is associated with the physical mobile device, and the processor is further configured to recognize an object 
However, Kaplan as modified appears not to expressly disclose object recognition from shapes initiated by a detection of wireless proximity.
However, in the same field of endeavor, Lee discloses image-based interaction via menus surrounding detected objects including augmented reality (Lee, Abstract with Fig. 4 and ¶0025)
wherein detecting the mobile device comprises an object recognition from shapes, the object recognition being initiated by a detection of a wireless proximity with the mobile device and wherein said virtual device is based on said shape (Lee, ¶0028-¶0032 – recognition is performed by pre-fetching shape information for devices which are wirelessly detected, and searching for the shape in the image).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object recognition of Kaplan to include wireless proximity and shape detection based on the teachings of Lee. The motivation for doing so would have been to expedite object recognition by narrowing the search field with known information, thereby reducing processing time and resources. 


Claim 45-46 and 50-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan in view of Hinckley in further view of Lee in further view of Karakotsios.

Regarding claim 45, Kaplan as modified discloses the elements of claim 15 above. However, Kaplan as modified appears not to expressly disclose wherein recognizing the physical mobile device is based on an image processing of a front face image of the physical mobile device, and wherein the image processing of the front face image is initiated by a detection of a wireless proximity with the physical mobile device.
However, in the same field of endeavor, Lee discloses image-based interaction via menus surrounding detected objects including augmented reality (Lee, Abstract with Fig. 4 and ¶0025)
wherein recognizing the physical mobile device is based on an image processing of an image of the physical mobile device, and wherein the image processing of the image is initiated by a detection of a wireless proximity with the physical mobile device (Lee, ¶0028-¶0032 – recognition is performed by pre-fetching shape information for devices which are wirelessly detected, and searching for the shape in the image).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object recognition of Kaplan to include wireless proximity and image recognition based on the teachings of Lee. The motivation for doing so would have been to expedite object recognition by narrowing the search field with known information, thereby reducing processing time and resources. 
However, Kaplan as modified appears not to expressly disclose a front face image. However, in the same field of endeavor, Karakotsios discloses an object recognition system (Karakotsios, Abstract)
including a front face image (Krakotsios, 9:20-51 – object matching can include matching the front face of an object).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object recognition of Kaplan as modified to include front-face images based on the teachings of Karakotsios. The motivation for doing so would have been to limit an initial search space for matching and identification to save resources (Karakotsios, Abstract), and to facilitate recognition of objects which look different from different view perspectives (Karakotsios Column 1, lines 6-30).

Regarding claim 46, Kaplan as modified discloses the elements of claim 45 above, and further discloses wherein recognizing the physical mobile device uses a signature of the front face image of the physical mobile device, the signature comprising determined keys or other visual characteristics distinguishing different physical mobile devices (Lee, ¶0031 – feature extraction. Karakotsios 4:14-38 – feature vectors).

Regarding claim 50, Kaplan as modified discloses the elements of claim 32 above. However, Kaplan as modified appears not to expressly disclose wherein the physical mobile device is recognized based on an image processing of a front face image of the physical mobile device and wherein the image processing of the front face image is initiated by a detection of a wireless proximity with the physical mobile device.
However, in the same field of endeavor, Lee discloses image-based interaction via menus surrounding detected objects including augmented reality (Lee, Abstract with Fig. 4 and ¶0025)
wherein recognizing the physical mobile device is based on an image processing of an image of the physical mobile device, and wherein the image processing of the image is initiated by a detection of a wireless proximity with the physical mobile device (Lee, ¶0028-¶0032 – recognition is performed by pre-fetching shape information for devices which are wirelessly detected, and searching for the shape in the image).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object recognition of Kaplan to include wireless proximity and image recognition based on the teachings of Lee. The motivation for doing so would have been to expedite object recognition by narrowing the search field with known information, thereby reducing processing time and resources. 
However, Kaplan as modified appears not to expressly disclose a front face image. However, in the same field of endeavor, Karakotsios discloses an object recognition system (Karakotsios, Abstract)
including a front face image (Krakotsios, 9:20-51 – object matching can include matching the front face of an object).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object recognition of Kaplan as modified to include front-face images based on the teachings of Karakotsios. The motivation for doing so would have been to limit an initial search space for matching and identification to save resources (Karakotsios, Abstract), and to facilitate recognition of objects which look different from different view perspectives (Karakotsios Column 1, lines 6-30).

Regarding claim 51, Kaplan as modified discloses the elements of claim 50 above, and further discloses wherein a signature of the front face image of the physical mobile device is used for recognizing the physical mobile device, the signature comprising determined keys or other visual characteristics distinguishing different physical mobile devices (Lee, ¶0031 – feature extraction. Karakotsios 4:14-38 – feature vectors).

Claims 48-49 and 53-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan in view of Hinckley in further view of Yoon.

Regarding claim 48, Kaplan as modified discloses the elements of claim 15 above, and further discloses determining 
However, Kaplan as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor Yoon discloses tracking a remove device and representing device movement on a display (Yoon, Abstract), including
determining six coordinates representative of a relative location and a relative orientation of the physical mobile device with respect to the display device (Yoon, ¶0028, ¶0052-¶0055 -tracking six degrees of freedom including location and orientation for the remote device. The movement of the device is reflected on the display).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object tracking of Kaplan as modified to include determining six degrees of freedom based on the teachings of Yoon. The motivation for doing so would have been to more effectively realize and visualize the pointing and orientation functional commands.

Regarding claim 49, Kaplan as modified discloses the elements of claim 48 above, and further discloses wherein an avatar of the physical mobile device is reproduced on the image displayed by the display device based on the six coordinates (Kaplan, ¶0018 – the representation according to sensed movement. Yoon, ¶0028, ¶0052-¶0055 -tracking six degrees of freedom including location and orientation for the remote device. The movement of the device is reflected on the display).

Regarding claim 53, Kaplan as modified discloses the elements of claim 32 above, and further discloses wherein the processor is further configured to cause the display device to determine 
However, Kaplan as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor Yoon discloses tracking a remove device and representing device movement on a display (Yoon, Abstract), including
determining six coordinates representative of a relative location and a relative orientation of the physical mobile device with respect to the display device (Yoon, ¶0028, ¶0052-¶0055 -tracking six degrees of freedom including location and orientation for the remote device. The movement of the device is reflected on the display).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the object tracking of Kaplan as modified to include determining six degrees of freedom based on the teachings of Yoon. The motivation for doing so would have been to more effectively realize and visualize the pointing and orientation functional commands.

Regarding claim 54, Kaplan as modified discloses the elements of claim 53 above, and further discloses wherein an avatar of the physical mobile device is reproduced on the image displayed by the display device based on the six coordinates (Kaplan, ¶0018 – the representation moves according to sensed movement. Yoon, ¶0028, ¶0052-¶0055 -tracking six degrees of freedom including location and orientation for the remote device. The movement of the device is reflected on the display)



Response to Arguments
Applicant's arguments filed 7/7/2022 and 8/8/2022 have been fully considered but they are not persuasive.
Applicant argues that:
Kaplan fails to disclose or suggest "the displayed virtual device moving in the displayed image according to a displacement of the physical mobile device" as recited in claim 15. Page 6 of the Office Action cites paragraphs [0019], [0024], and [0026] of Kaplan as allegedly disclosing a portion of the recited feature of claim 15 prior to amendment. Claim 15 requires "the displayed virtual device moving..." In Kaplan, there is no "virtual device" nor a "virtual device moving," let alone the full detail required by the recited feature. Paragraph [0019] is about "[w]hen the user moves parts of his body." Paragraphs [0024] and [0026] say nothing about a "virtual device" nor a "virtual device moving." For at least all of these reasons, Kaplan does not disclose or suggest "the displayed virtual device moving in the displayed image according to a displacement of the physical mobile device" as required by claim 15. 

Hinckley fails to fix the deficiencies of Kaplan. Like Kaplan, Hinckley fails to disclose or suggest "the displayed virtual device moving in the displayed image according to a displacement of the physical mobile device" as recited in claim 15. The Office Action does not cite Hinckley for any portion of the recited feature of claim 15. The recited feature requires "...according to a displacement of the physical mobile device." Applicant submits that Hinckley fails to disclose "displacement of the physical mobile device," let alone the full detail required by the recited feature. For at least these reasons, Hinckley does not disclose or suggest "the displayed virtual device moving in the displayed image according to a displacement of the physical mobile device" as required by claim 15. 

Any combination of Kaplan and/or Hinckley fails to disclose or suggest "the displayed virtual device moving in the displayed image according to a displacement of the physical mobile device" as recited in claim 15. Each of the references alone fails to disclose or suggest "the displayed virtual device moving in the displayed image according to a displacement of the physical mobile device" as discussed above. Adding these references together still fails to disclose the recited feature because none of the references has this feature and adding these references together does not fix this failure. For at least these reasons, any combination of Kaplan and/or Hinckley does not disclose or suggest "the displayed virtual device moving in the displayed image according to a displacement of the physical mobile device" as required by claim 15.

The Examiner cannot concur with the Applicant. A virtual device corresponding to a physical object is taught in Kaplan at Fig. 1 with ¶0018, and ¶0023-¶0026. In particular, the virtual device is the silhouette representation of the physical user and physical objects. In Kaplan, the silhouette moves according to sensed motion (¶0018, ¶0035-¶0036). Regarding this argument, see the Patent Board Decision dated 5/6/2022 at least page 5 stating:
[t]he Examiner finds, and we agree, that Kaplan teaches a silhouette representation (i.e., a virtual device) of users and objects. Ans. 4 (citing Kaplan {¶¶ 18, 23—26). In Kaplan, the silhouette moves when the user moves. Id. Appellant provides insufficient evidence that the Specification or claims limit ‘virtual device’ in a way that, under a broad but reasonable interpretation, is not encompassed by Kaplan’s teachings of a silhouette of an object. See Kaplan 4§ 18, 23—26; Final Act. 6; Ans. 4.


Applicant argues that:
Kaplan fails to disclose or suggest "responsive to detecting movement of the displayed virtual device from the first position to an area of the displayed image designated for activation, activating the physical mobile device in the network" as recited in claim 15. Page 6 of the Office Action concedes, "However, Kaplan does not appear to expressly disclose activating a mobile device in a network according to the sole displacement of the mobile device." For at least this reason, Applicant submits that Kaplan does not disclose or suggest "responsive to detecting movement of the displayed virtual device from the first position to an area of the displayed image designated for activation, activating the physical mobile device in the network" as required by claim 15. 
 
Hinckley fails to fix the deficiencies of Kaplan. Like Kaplan, Hinckley fails to disclose or suggest "responsive to detecting movement of the displayed virtual device from the first position to an area of the displayed image designated for activation, activating the physical mobile device in the network" as recited in claim 15. Page 7 of the Office Action cites paragraphs [0038], [0039], and [0056] of Hinckley as allegedly disclosing a portion of the recited feature of claim 15 prior to amendment. 

Amended claim 15 requires "responsive to detecting movement of the displayed virtual device ... ." Paragraph [0056] is about JOHN's and JANE's physical devices, not "the displayed virtual device" as required by claim 15. For at least this reason, Applicant submits that Hinckley does not disclose or suggest "responsive to detecting movement of the displayed virtual device from the first position to an area of the displayed image designated for activation, activating the physical mobile device in the network" as required by claim 15. 

Any combination of Kaplan and/or Hinckley fails to disclose or suggest "responsive to detecting movement of the displayed virtual device from the first position to an area of the displayed image designated for activation, activating the physical mobile device in the network" as recited in claim 15. Each of the references alone fails to disclose or suggest "responsive to detecting movement of the displayed virtual device from the first position to an area of the displayed image designated for activation, activating the physical mobile device in the network" as discussed above. Adding these references together still fails to disclose the recited feature because none of the references has this feature and adding these references together does not fix this failure. For at least these reasons, any combination of Kaplan and/or Hinckley does not disclose or suggest "responsive to detecting movement of the displayed virtual device from the first position to an area of the displayed image designated for activation, activating the physical mobile device in the network" as required by claim 15.

The Examiner cannot concur with the Applicant. Hinckley discloses, at least at ¶0037-¶0038 and ¶0056, that moving the devices within close proximity to each other creates a connection. And while the Examiner does agree that Hinckley describes movement of the physical objects, the interactive surface of Kaplan is an “augmented mirror” which shows a virtual device for recognized objects that move naturally with the user (Kaplan, ¶0018 and ¶0023-¶0026). Applying the teachings of Hinckley (creating a connection when devices are within close proximity) to Kaplan, would include the virtual objects in Kaplan’s mirror being placed within close proximity (area) to each other to create a connection.
Regarding this argument, see the Patent Board Decision dated 5/6/2022 at least pages 5-6 stating:
 [w]e are not persuaded by Appellant’s argument (see Reply Br. 8) that Hinckley does not teach the claimed ‘activating’ by a displacement of the displayed virtual device. Rather, Hinckley describes, in one example, that to facilitate the exchange of the pictures between two devices, users can point their devices to face each other. Hinckley §] 56. Alternatively, they can orient them in a similar manner and within proximity of each other. Id. ‘Other variations are possible as well to indicate that communication between only the designated devices is desired.’



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175